IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT,

Plaintiff, : NO. 3-17-CV-2031
V. : Judge Caputo
TROOPER JAIME LOPEZ and : Electronically Filed Document

TROOPER GABRIEL L. PADUCK,

Defendants

MOTION FOR SUMMARY JUDGMENT

Defendant, Trooper Gabriel L Paduck, through his counsel, and pursuant to
Federal Rule of Civil Procedure 56, hereby requests that this Court enter summary
judgment in his favor and against Plaintiff.

In support of this motion, Defendant refers the Court to his State of Material
and Undisputed Facts and his supporting Brief, which are being filed
contemporaneously with this Motion.

WHEREFORE, the Motion of Defendant should be granted, and judgment

should be entered in his favor as a matter of law, with prejudice.
Office of Chief Counsel
Pennsylvania State Police
1800 Elmerton Avenue
Harrisburg, PA 17110
Direct: 717-346-8135
Fax: 717-772-2883

sportman@pa.gov

Date: November 26, 2019

Respectfully submitted,

BY: s/ Stevan Kip Portman
STEVAN KIP PORTMAN

Assistant Counsel
Attorney I.D. #38493

NOLAN B. MEEKS
Acting Chief Counsel

Counsel for Defendant, Trooper
Gabriel L. Paduck
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT,

Plaintiff, : NO. 3-17-CV-2031
V. : Judge Caputo
TROOPER JAIME LOPEZ and : Electronically Filed Document

TROOPER GABRIEL L. PADUCK,
Defendants
CERTIFICATE OF NON-CONCURRENCE
I, Stevan Kip Portman, Assistant Counsel, hereby certify that I contacted
Plaintiff's counsel for the purpose of seeking his concurrence in the within Motion

for Summary Judgment. Counsel does not concur in Defendant’s Motion for

Summary Judgment.

s/ Stevan Kip Portman
STEVAN KIP PORTMAN
Assistant Counsel
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT,

Plaintiff, NO. 3-17-CV-2031
V. Judge Caputo
TROOPER JAIME LOPEZ and : Electronically Filed Document
TROOPER GABRIEL L. PADUCK,
Defendants
CERTIFICATE OF SERVICE

 

I, Stevan Kip Portman, Assistant Counsel for the Commonwealth of
Pennsylvania, Pennsylvania State Police, hereby certify that on November 26, 2019,
I caused to be served a true and correct copy of the foregoing document titled Motion

for Summary Judgment to the following:

 

 

VIA ELECTRONIC FILING

Leonard Gryskewicz, Jr. Harry T. Coleman

Lampman Law Law Office of Harry Coleman

2 Public Sq. 41 North Main St., Suite 316

Wilkes-Barre, PA 18701 Carbondale, PA 18407

Phone: (570) 371-3737 (570) 282-7440

lenny@lampmanlaw.com harry@harrcolemanlaw.com

Counsel for Plaintiff Counsel for Defendant Trooper Jamie Lopez

Respectfully submitted,
Date: November 26, 2019 BY: s/ Stevan Kip Portman
STEVAN KIP PORTMAN
Assistant Counsel

 
